 



EXHIBIT 10.3
Employment Agreement
     This Employment Agreement (this “Agreement”), entered into as of
February 22, 2007, and made effective as of September 6, 2006, is by and among,
LIN TV Corp., a Delaware corporation (“Parent”), and LIN Television Corporation,
a Delaware corporation with its headquarters in Providence, Rhode Island, and a
wholly-owned subsidiary of the Parent (the “Company” and, together with Parent,
the “LIN Companies”), and Gregory M. Schmidt, an individual residing in the
state of Rhode Island (the “Executive”).
RECITALS:
     Whereas, on September 6, 2006 (the “Appointment Date”), the board of
directors of Parent (the “Board of Parent”) and the board of directors of the
Company, respectively, appointed Executive to the offices of Executive Vice
President Digital Media of each of the LIN Companies;
     Whereas, each of Parent and the Company desire that the Company employ
Executive as Executive Vice President Digital Media of the Company, and
Executive desires to be employed by the Company in such position, in accordance
with the terms and subject to the conditions provided herein;
     Now, Therefore, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the parties hereto,
intending to be legally bound hereby, agree as follows:
     1. Employment. The Company shall employ Executive and Executive hereby
agrees to serve the LIN Companies on the terms and conditions set forth herein.
     2. Service Period. The term of this Agreement and Executive’s employment
hereunder (the “Service Period”) shall be deemed to have commenced as of the
Appointment Date and shall continue thereafter until the effective date of
termination pursuant to the terms and subject to the conditions of this
Agreement.
     3. Position and Duties. During the Service Period, Executive shall serve as
the Executive Vice President Digital Media of each of the LIN Companies,
reporting to the President and CEO of each of the LIN Companies and, subject to
the LIN Companies’ respective Certificates of Incorporation and By-Laws, shall
have such authority and duties as may be granted or assigned from time to time
by the President and CEO of the LIN Companies.
     4. Attention and Effort. Executive covenants and agrees, at all times
during the Service Period, to devote Executive’s full business-time efforts,
energies and skills to Executive’s duties as contemplated by Section 3 above, to
serve each of the LIN Companies diligently and to the best of Executive’s
ability and at all times to act in compliance with the rules, regulations,
policies and procedures of the LIN Companies as shall be in effect from time to
time. Executive further covenants and agrees that Executive will not, directly
or indirectly, engage or participate in any other business, profession or
occupation for compensation or otherwise at any time during the Service Period
which conflicts with the business of the LIN





--------------------------------------------------------------------------------



 



Companies, without the prior written consent of the Board of Parent; provided,
that nothing herein shall preclude Executive from accepting appointment to or
continuing to serve on any board of directors or trustees of any charitable or
not-for-profit organization or from managing Executive’s personal, financial or
legal affairs; provided, in each case, and in the aggregate, that such
activities do not materially conflict or interfere with the performance of
Executive’s duties hereunder or conflict with Sections 10, 11 or 12 of this
Agreement in any material respect.
5. Compensation and Other Benefits.
          (a) During the Service Period, Executive shall be paid by the Company
an annual base salary in an amount equal to Four Hundred Thousand Dollars
($400,000) (the “Base Salary”), payable in accordance with the Company’s normal
payroll practices. The Base Salary shall be reviewed by the Compensation
Committee of the Board of Parent no less often than once each calendar year and
may be increased, but not decreased, based on such a review.
          (b) Executive shall be eligible to receive, in addition to the Base
Salary described above, an annual bonus payment (a “Performance Bonus”) to be
determined by December 31 of each calendar year during the Service Period, or as
soon thereafter as practicable, but in no event later than March 15 of the
subsequent calendar year; which Performance Bonus payment (if any), shall be
determined as follows:
               (i) With respect to the portion of calendar year 2006 prior to
the Appointment Date, Executive shall be eligible to receive a Performance Bonus
in an amount up to One Hundred Sixty-Six Thousand Dollars ($166,000), which
amount shall be prorated to reflect the portion of the calendar year between
January 1 and the Appointment Date. The Performance Bonus payment determined
pursuant to this paragraph (i), if any, shall be determined in the discretion of
the President and CEO of the LIN Companies and the Compensation Committee of the
Board of Parent (the “Compensation Committee”) based upon those bonus criteria
established with respect to Executive’s performance and goals prior to the
Appointment Date.
               (ii) With respect to the portion of calendar year 2006 beginning
on the Appointment Date and ending on December 31, 2006, Executive shall be
eligible to receive a Performance Bonus in an amount up to One Hundred Seventy
Five Thousand Dollars ($175,000) (the “Performance Bonus Amount”), which
Performance Bonus Amount shall be prorated to reflect the portion of the
calendar year beginning on the Appointment Date and ending on December 31, 2006.
The bonus payment determined pursuant to this paragraph (ii), if any, shall be
determined in the discretion of the President and CEO of the LIN Companies and
the Compensation Committee based upon those bonus criteria established with
respect to Executive’s performance and goals prior to the Appointment Date.
               (iii) With respect to each calendar year during the Service
Period beginning on January 1, 2007, if applicable, Executive shall be eligible
to receive a Performance Bonus as follows:

- 2 -



--------------------------------------------------------------------------------



 



                    (A) Executive shall be eligible to receive a bonus payment
in an amount up to 25% of the Performance Bonus Amount, which bonus payment, if
any, shall be determined in the sole discretion of the President and CEO of the
LIN Companies and the Compensation Committee, based upon such factors as each
may determine to be relevant, which may include the performance of the LIN
Companies and Executive, general business conditions, and the relative
achievement by Executive or the LIN Companies of any goals established by the
President and CEO, the Board of Parent or the Compensation Committee.
                    (B) Executive shall be eligible to receive a bonus payment
calculated as set forth in this paragraph (B) using a baseline bonus amount
equal to seventy-five percent (75%) of the Performance Bonus Amount (the
“Results Bonus Base Amount”). The amount of the bonus awarded to Executive, if
any, under this paragraph (B) (the “Results Bonus”) shall be an amount
calculated as a percentage of the Results Bonus Base Amount (the “Results Bonus
Percentage”). The Results Bonus Percentage shall be the percentage set forth on
Schedule 5(b)(iii) hereto that corresponds to the respective percentages by
which Parent has achieved the digital media revenue targets established by the
Board of Parent for the applicable year, as determined by the Compensation
Committee of the Board of Parent (the “Budget Target”). The provisions of
Schedule 5(b)(iii) shall be reviewed by the parties on an annual basis during
the annual budget review process during the Service Period. The parties shall
cooperate in good faith when revising Schedule 5(b)(iii) for future years during
the Service Period.
     6. Benefits and Expenses. Executive shall receive from the Company such
other benefits as may be granted to senior management of the Company generally,
including health, dental, life and disability insurance and vacation benefits.
In addition, Executive shall be provided with an automobile allowance in
accordance with the Company’s then-current plan. The Company shall reimburse
Executive for all reasonable travel, entertainment and other expenses which
Executive may incur in regard to the business of Company or Parent, in
accordance with and subject to the limitations of the Company’s standard
practices and policies and Executive’s presentation of such documents and
records as Company shall require to substantiate such expenses.
7. Incentive Equity.
          (a) The parties acknowledge that as of the Appointment Date, Parent
granted to Executive an option (the “Option Grant”) to purchase sixty thousand
(200,000) shares of Parent’s Class A Common Stock, par value $0.01 per share
pursuant to the terms and subject to the conditions of the LIN TV Corp. Amended
and Restated 2002 Stock Plan (the “Option Plan”) and as further evidenced by
that certain Nonqualified Stock Option Letter Agreement, dated September 6,
2006, by and between Parent and Executive (the “Option Agreement”). The Option
Grant shall be on the terms and conditions of the Option Plan and the Option
Agreement; provided, however, that (i) for purposes of the Option Grant, and
notwithstanding anything to the contrary contained in the Option Agreement, the
term “Cause” shall have the meaning ascribed to such term in this Agreement; and
(ii) in the event of a Change in Control (as hereinafter defined in Section 24)
(and notwithstanding the definition of such term in the Option Agreement) the
vesting of the Option Grant shall accelerate and shall be deemed fully vested as
of such Change in Control. For the avoidance of doubt, the vesting of the Option

- 3 -



--------------------------------------------------------------------------------



 




Grant shall not accelerate in the event of any termination of this Agreement,
including upon a termination Without Cause or with Good Reason; provided,
however, that if Executive is able to demonstrate that (i) Executive was
terminated by the LIN Companies Without Cause in anticipation of a Change in
Control and (ii) such anticipated Change in Control occurs, then Executive will
be deemed for purposes of the Option Grant, to have remained employed through
the consummation of the Change in Control, and the vesting of the Option Grant
shall accelerate as described in the preceding sentence.
          (b) With respect to all stock options and stock awards granted to
Executive prior to the Appointment Date under the 1998 Stock Option Plan, the
1998 Substitute Stock Option Plan, the 1998 Phantom Stock Plan, and the Amended
and Restated 2002 Stock Plan of LIN TV (collectively, the “Prior Options and
Awards”) which are not otherwise exercisable or vested upon a Change in Control
(as hereinafter defined in Section 24 and notwithstanding any conflicting
definition of Change in Control), the vesting of each such Prior Option and
Award shall accelerate and shall be deemed fully vested as of such Change in
Control.
     8. Termination. This Agreement and the employment of Executive hereunder
may be terminated as follows:
          (a) By the LIN Companies for “Cause.” Subject to such other terms of
this Agreement, the LIN Companies may terminate this Agreement and the
employment of Executive hereunder for “Cause” by action of the Board of Parent
if the Executive:
               (i) has been convicted of, or entered a pleading of guilty or
nolo contendre (or its equivalent in the applicable jurisdiction) to any
criminal offense (whether or not in connection with the performance by Executive
of Executive’s obligations and duties under this Agreement), excluding offenses
under road traffic laws, or misdemeanor offenses, that are subject only to a
fine or non-custodial penalty;
               (ii) has committed an act or omission involving dishonesty or
fraud;
               (iii) has willfully refused or willfully failed to perform her
obligations and duties under this Agreement or the duties properly assigned to
her in accordance with the terms and conditions of this Agreement, and Executive
has the physical capacity to perform such obligations or duties; or
               (iv) has engaged in gross negligence or willful misconduct with
respect to any of the LIN Companies or any of their affiliates or subsidiaries.
          (b) By the LIN Companies “Without Cause.” The LIN Companies may
terminate this Agreement and the employment of Executive hereunder at any time,
in Parent’s sole discretion, for any reason whatsoever or for no reason, which
termination shall constitute a termination “Without Cause.”
          (c) By Executive for Good Reason. Executive may terminate this
Agreement and Executive’s employment hereunder in the event of any of the
following (each of

- 4 -



--------------------------------------------------------------------------------



 




which shall constitute “Good Reason”) and the LIN Companies shall have failed to
have reasonably remedied such condition within thirty (30) days following
receipt of the Good Reason Notice (as defined below):
               (i) Executive’s Base Salary or Performance Bonus Amount is
reduced below the higher of (A) the amount of Base Salary or Performance Bonus
Amount (other than pursuant to Section 5(b)(i)) in effect immediately prior to a
Change in Control or (B) the highest amount of Base Salary or Performance Bonus
Amount in effect at any time thereafter;
               (ii) (A) any failure by the Company to continue in effect or
provide plans or arrangements pursuant to which the Executive will be entitled
to receive grants relating to the securities of Parent (including, without
limitation), stock options, stock appreciation rights, restricted stock or other
equity based awards) of the same type as the Executive was participating in
immediately prior to the Change in Control (hereinafter referred to as
“Securities Plans”) or providing substitutes for such Securities Plans which in
the aggregate provide substantially similar economic benefits or (B) the taking
of any action by the Company which would adversely effect the Executive’s
participation in, or benefits under, any such Securities Plan or its substitute
if in the aggregate Executive is not provided substantially similar economic
benefits; provided, however, that for these purposes any determination of
whether Good Reason exists under clauses (A) or (B) of this paragraph
(ii) because Executive is or is not provided substantially similar economic
benefits in the aggregate will be made with due consideration given to such
Executive’s Base Salary, other cash compensation (if any) and other equity-based
incentive programs to which Executive is also entitled to receive, and not
solely on the basis of whether Executive is or is not entitled or eligible to
receive equity based incentive compensation;
               (iii) Executive’s duties, authority and responsibilities or, in
the aggregate, the program of retirement and welfare benefits offered to
Executive, are materially and adversely diminished, in comparison to the duties,
authority, and responsibilities or the program of benefits, in the aggregate,
enjoyed by Executive as of (A) the time immediately prior to a Change in Control
or (B) if prior to a Change in Control, as of the date of this Agreement, or
Executive is demoted from the position that Executive held as of (Y) the time
immediately prior to such Change in Control or (Z) if prior to a Change in
Control, as of the date of this Agreement; provided, however, that if,
subsequent to a Change in Control, the Executive maintains the same duties,
authority and responsibility that Executive held prior to such Change in
Control, the requirement that the Executive report to officers or the board of
parent companies shall not of itself constitute “Good Reason” unless such
officers or board take actions that materially and adversely interfere with the
business decisions of Executive with respect to those business matters otherwise
subject to Executive’s duties, authority and responsibilities;
               (iv) Executive is required to be based at a location more than 50
miles from the location where Executive was based and performed services on the
Appointment Date, or if Executive is required to substantially increase
Executive’s business travel obligations;
provided that Executive shall give notice in writing within 90 days after
Executive has knowledge of the event forming the basis of Good Reason, which
notice shall set forth the

- 5 -



--------------------------------------------------------------------------------



 



particulars of such event and the reason why she believes in good faith that
Good Reason exists (the “Good Reason Notice”).
          (d) By Executive Without Good Reason. Executive may terminate this
Agreement and Executive’s employment hereunder at any time, for any reason, upon
giving to the LIN Companies thirty (30) days’ written notice of termination of
this Agreement and Executive’s employment hereunder pursuant to this Section
8(d) (“Notice of Resignation”), during which notice period Executive’s
employment and performance of services will continue; provided, however, that
Parent may, upon notice to Executive and without reducing Executive’s
compensation during such period, excuse Executive from any or all of Executive’s
duties during such period. The effective date of the termination of Executive’s
employment hereunder shall be the date specified in the Notice of Resignation
delivered in accordance with this Section 8(d).
          (e) Automatic Termination Upon Death or Disability. This Agreement and
Executive’s employment hereunder shall terminate automatically upon the death or
“total disability” of Executive. The term “total disability” as used herein
shall mean Executive’s inability, with or without reasonable accommodations, to
perform the duties of Executive contemplated by Section 3 hereof for a period
of, or periods aggregating, six (6) months in any twelve (12) month period as a
result of physical or mental illness, loss of legal capacity or any other cause
beyond Executive’s control, unless Executive is granted a leave of absence by
the Board of Parent. All determinations as to whether Executive has suffered
total disability due to physical or mental illness, loss of capacity or any
other medical cause shall be made by a physician who is mutually agreed upon by
Executive and a majority of the members of the Nominating and Corporate
Governance Committees of the Board of Parent. Executive and the LIN Companies
hereby acknowledge that Executive’s ability to perform the duties set forth in
Section 3 hereof is of the essence of this Agreement. Termination under this
Section 8(e) shall be deemed to be effective (i) as of the time of Executive’s
death or (ii) immediately upon determination of Executive’s total disability, as
defined above, by a physician mutually agreeable to Executive and the Board of
Parent.
     9. Severance for Termination Without Cause or Resignation With Good Reason.
          (a) Initial Three-Year Transition Period. Subject to the terms and
conditions of this Sections 9(c) and (d) set forth below, solely in the event
that this Agreement and Executive’s employment hereunder is terminated during
the three-year period ending on the third anniversary of the Appointment Date
(the “Transition Period”) (y) by the LIN Companies Without Cause pursuant to the
terms and subject to the conditions of Section 8(b) hereof; or (z) by Executive
with Good Reason pursuant to the terms and subject to the conditions of Section
8(c) hereof, then:
               (i) The Company shall pay to Executive an amount calculated in
accordance with Exhibit 9(a)(i) hereto (the “Transition Severance Amount”), as
adjusted pursuant to the “work down” formula set forth in Section 9(a)(ii)
below, to be paid in a lump sum, subject to Section 9(d) hereof.

- 6 -



--------------------------------------------------------------------------------



 



               (ii) The Transition Severance Amount shall be reduced pro rata
for each day of Executive’s employment hereunder during the Transition Period,
provided that in no event shall the reduction exceed seven hundred thirty
(730) days or a reduction of two-thirds. By way of illustration and not of
limitation or modification of the foregoing:

  (A)   If Executive is terminated without Cause or resigns for Good Reason on
the date one year after the Appointment Date, Executive will be entitled to
receive the Transition Severance Amount reduced by one-third; if Executive is
terminated without Cause or resigns for Good Reason on the date two years after
the Appointment Date, Executive will be entitled to receive the Transition
Severance Amount reduced by two-thirds;     (B)   If Executive is terminated
without Cause or resigns for Good Reason on the date two and one-half years (or
913 days) after the Appointment Date, Executive will receive the Transition
Severance Amount reduced by two-thirds because the pro rata adjustment is capped
at 730 days.

               (iii) The Company shall provide Executive for a period commencing
on the effective date of termination and ending on the earlier of the third
anniversary of such date of termination or the Executive’s death (the
“Transition Benefits Period”) (subject to reduction as set forth in the
provision at the end of this paragraph), life, health, disability and accident
insurance benefits and the package of “Executive benefits” substantially
similar, individually and in the aggregate, to those which the Executive was
receiving immediately prior to the effective termination, or immediately prior
to a Change in Control, if greater, including without limitation, transfer of
title of a company automobile, medical, dental, vision, life and pension
benefits, as if Executive were continuing as an employee of the Company during
the Transition Benefits Period, provided, however, that with respect to the
provision of insurance benefits during the Transition Benefits Period, Executive
shall be obligated to continue to pay that proportion of premiums paid by the
Executive immediately prior to such termination or Change in Control, as
applicable. The Company shall apply the statutory health care continuation
coverage (“COBRA”) provisions as if the Executive were a full-time employee of
the Company during the Transition Benefits Period, with the result that (y) the
Executive’s spouse and dependents shall be eligible for continued health
insurance coverage that is in all respects equivalent to COBRA coverage
(“COBRA-Equivalent Coverage”) if an event occurs during the Transition Benefits
Period that would have been a “qualifying event” under COBRA had the Executive
been an employee of the Company, and (z) the Executive and the Executive’s
spouse and dependents shall be eligible for COBRA-Equivalent coverage at the
expiration of the Transition Benefits Period and for a period of three years
thereafter as if the Executive’s employment with the Company had terminated on
the last day of the Transition Benefits Period; provided, however, that the
Transition Benefits Period shall be reduced pro rata for each day of Executive’s
employment hereunder during the

- 7 -



--------------------------------------------------------------------------------



 



Transition Period, provided that in no event shall the reduction exceed seven
hundred thirty (730) days or a reduction of two-thirds.
               (iv) The vesting of all Prior Options and Awards which are not
otherwise exercisable or vested as of the effective date of termination shall
accelerate and each such Prior Option and Award shall be deemed fully vested and
exercisable as of the effective date of such termination.
          (b) Post-Transition Period. Subject to the terms and conditions of
this Sections 9(c) and (d) set forth below, solely in the event that this
Agreement and Executive’s employment hereunder is terminated after the
Transition Period (y) by the LIN Companies Without Cause pursuant to the terms
and subject to the conditions of Section 8(b) hereof; or (z) by Executive with
Good Reason pursuant to the terms and subject to the conditions of Section 8(c)
hereof, then:
               (i) The Company shall pay to Executive a severance payment (the
“Severance Payment”) in an amount equal to the sum of (A) Executive’s Base
Salary in effect at the time of such termination and (B) the aggregate amount,
if any, of the Performance Bonus most recently awarded to Executive pursuant to
Section 5(b) prior to such termination; provided, however, that if such
termination occurs prior to the award of Executive’s initial Performance Bonus
under this Agreement (or the determination that no such award shall be made),
the payment under this clause (B) shall be the maximum applicable Performance
Bonus that would otherwise be due had Executive remained employed with the
Company. The Severance Payment shall be due and payable in twenty six
(26) substantially equal payments following such termination; provided, however,
that the payment of the portion of the Severance Payment comprised of any
Performance Bonus based upon the determination of the achievement of certain
results may be deferred as necessary until the Compensation Committee has made
the necessary determinations.
               (ii) In addition, during the twelve-month period following a
termination giving rise to the Severance Payment, the Company shall continue to
pay the employer’s normal portion of the costs of Executive’s health and dental
insurance premiums in an amount consistent with that paid on the date of
termination, provided that Executive chooses to participate in COBRA or a
similar health insurance continuation program and provides the Company with
proof of such participation. If Executive chooses to receive COBRA coverage from
the Company’s group health plans during this twelve-month period, such coverage
shall count toward the maximum coverage period permitted under such plan.
               (iii) The vesting of all Prior Options and Awards which are not
otherwise exercisable or vested as of the effective date of termination shall
accelerate and each such Prior Option and Award shall be deemed fully vested and
exercisable as of the effective date of such termination.
          (c) The payment of the Transition Severance Amount or the Severance
Payment, as applicable, and the provision of the benefits described in this
Section 9 are expressly contingent on Executive’s execution of a standard
severance and release agreement containing only a release of any and all claims
by Executive against the LIN Companies and all

- 8 -



--------------------------------------------------------------------------------



 




predecessors, successors, affiliates and subsidiaries thereof, except for claims
relating to (i) the Severance Payment and other post-employment payments and
benefits due pursuant to the terms and subject to the conditions of this
Agreement; (ii) claims for benefits under the employee benefit plans of the LIN
Companies in which Executive participates, and (iii) claims for indemnification
or insurance, if applicable, arising following Executive’s employment.
Notwithstanding anything to the contrary contained herein, Employer retains the
right to terminate the initiation or continuation of the Severance Payment and
other benefits described in this Section 9, as applicable, and to recover from
Executive any and all amounts previously paid (as well as to pursue any other
remedies available at law or in equity) if it discovers that Executive engaged
in any fraud, theft, embezzlement, serious or substantial misconduct materially
injuring the LIN Companies’ reputation, or gross negligence while employed by
the Company or if Executive materially breaches this Agreement, including any
breach by Executive of Executive’s obligations and covenants under Sections 10,
11, or 12 hereof.
          (d) Subject to such adjustments as may be necessary in accordance with
the proviso set forth in the last sentence of Section 9(b)(i), all payments made
under Section 9(b), other than the Transition Severance Amount, shall be made to
Executive at the same interval as payments of salary were made to Executive
immediately prior to termination. Notwithstanding the foregoing or anything to
the contrary contained herein, if the Company determines that Executive is a
“Specified Employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code
(as hereinafter defined), or any successor thereto or as such may be amended
hereafter (“Section 409A”), then to the extent necessary to satisfy the
requirements of Section 409A, any portion of the severance compensation under
this Section 9, that shall constitute deferred compensation within the meaning
of Section 409A shall not be due and payable to Executive until the date that is
six (6) months after the date of termination, if necessary to avoid tax
penalties under Section 409A. In the event of such delay in payment, on the day
following the expiration of such six month period Executive shall be paid the
delayed portion of the severance compensation plus interest for the period of
such delay, which interest shall be calculated at a rate equal to the interest
rate then earned by the LIN Companies’ excess cash balances on bank deposit.
          (e) Except as expressly provided in paragraphs (a) or (b) above, upon
the termination of this Agreement and Executive’s employment hereunder
(including for Cause or without Good Reason, or upon death or total disability
pursuant, respectively, to Sections 8(a), 8(d) and 8(e)), Executive shall not be
entitled to any payments hereunder, other than for Accrued Obligations, which
the Company shall pay to Executive in a lump sum immediately following such
termination. For purposes of this Agreement, “Accrued Obligations” shall mean
the sum of (i) any portion of Executive’s accrued but unpaid Base Salary through
the date of death or termination of employment, as the case may be; (ii) any
accrued but unpaid vacation or expense reimbursements; (iii) any then declared
but unpaid Performance Bonus, as applicable, with respect to the fiscal year
preceding the fiscal year in which the termination occurs; (iv) any
(A) Performance Bonus for the fiscal year in which the termination occurs, as
applicable, pro rated for service through the date of termination (and, if not
determined as of the date of termination, such payment, if any, to be due and
payable reasonably following the determination of such amounts) or
(B) Performance Bonus earned for that year if termination occurs at the end of
the year but prior to payment; provided, however, Executive shall receive no
payment under (A) or (B) upon a termination by the LIN Companies for Cause; and
(v) any compensation

- 9 -



--------------------------------------------------------------------------------



 




previously earned but deferred by Executive (together with interest, to the
extent and in the manner applicable pursuant to terms and subject to the
conditions of Section 9(c)) prior to the date of termination that has not yet
been paid.
     10. Non-Disclosure.
          (a) Executive acknowledges that during the period of Executive’s
employment with the Company prior to the Appointment Date, Executive has had,
and thereafter during the Service Period, Executive will have, access to trade
secrets and other confidential or proprietary information of the LIN Companies
and their respective affiliates and subsidiaries (“Confidential Information”).
Executive acknowledges that as used herein, Confidential Information includes,
but is not limited to, all methods, processes, techniques, practices, pricing
information, billing histories, customer lists or requirements, employee lists,
salary information, personnel matters, financial data, operating results, plans,
contractual relationships, projections for new business opportunities for new or
developing businesses, research, reports, and technological innovations in any
stage of development. Confidential Information also includes, but is not limited
to, all notes, records, software, drawings, handbooks, manuals, policies,
contracts, memoranda, sales files, or any other documents generated or compiled
by any employee of the LIN Companies or any of its respective affiliates or
subsidiaries. Notwithstanding the foregoing, Confidential Information shall not
include any data or information that has been voluntarily disclosed to the
public or the LIN Companies’ respective competitors by either of the LIN
Companies (except where such public disclosure has been made by Executive or
another without authorization) or that has been independently developed and
disclosed by others, or that otherwise enters the public domain through lawful
means.
          (b) Executive agrees that, both during the Service Period and after
the termination of Executive’s employment hereunder for any reason, Executive
will use Executive’s reasonable best efforts and utmost diligence to preserve,
protect, and prevent the disclosure of such Confidential Information, and that
he will not, either directly or indirectly, use, misappropriate, disclose or aid
any other person in disclosing such Confidential Information, unless done so on
behalf of the LIN Companies or to the extent required by law.
          (c) All Confidential Information is, and shall remain, the exclusive
property of the LIN Companies, and Executive hereby covenants and agrees that
Executive shall promptly return all such information to the LIN Companies upon
termination of this Agreement or at any other time when requested by the LIN
Companies.
     11. Non-Competition.
          (a) During the Service Period and for one (1) year after the
termination of this Agreement for any reason, whether with or Without Cause or
whether upon resignation with or without Good Reason, Executive shall not
Compete (as hereinafter defined) with any material business then conducted by
the LIN Companies or their respective affiliates or subsidiaries (collectively,
“LIN”) without the prior written consent of the LIN Companies; except that,
notwithstanding this Section 11, Executive may perform any duties on behalf of
the LIN Companies as the Board of Parent shall approve and direct. For purposes
of this Agreement, the term “Compete” shall mean engaging in a business as a
more than five percent (5%) stockholder

- 10 -



--------------------------------------------------------------------------------



 




or other holder of a five percent (5%) or greater equity interest of any Person
(as hereinafter defined in Section 24) (whether direct or indirect, including
the right to acquire such percentage equity interest), as an employee, a
partner, an agent, a consultant, or any other individual representative capacity
of, to or for any Person, as an officer of any Person, or a member of the board
of directors, board of managers, or other managing body of such Person (unless
Executive’s duties, responsibilities, and activities, including supervisory
activities, for or on behalf of such Person or in such business are not related
in any way to such “competitive” activity) if it involves:
               (i) owning or Managing (as defined below in Section 24) one or
more local television stations in any designated market area in which the
Company or any direct or indirect subsidiary thereof (a “Subsidiary”) owns or
Manages, one or more local television stations (the “Restricted Markets”); or
               (ii) rendering services or advice pertaining to the business or
operation of television stations in a Restricted Market, or on behalf of, any
Person which is in competition with the Company or any of its affiliates or
subsidiaries.
          (b) Upon and subject to reasonable notice and information being
provided to the LIN Companies by Executive prior to Executive’s entering into a
position or association which may cause Executive to engage in activities in
breach of paragraph (a) above, Parent will conduct a timely review of such
proposed position or association and notify Executive in writing regarding
Parent’s view as to whether Executive will thereby breach the terms and
conditions of paragraph (a) above.
     12. Non-Solicitation. Executive agrees that, during the twelve (12) month
period immediately following termination of this Agreement, for whatever reason,
with or without Cause or whether resignation with or without Good Reason,
Executive shall not directly or indirectly solicit, influence or entice, or
attempt to solicit, influence or entice, or hire any executive, employee, or
consultant of LIN to cease his relationship with LIN or solicit, influence,
entice or in any way divert any customer, distributor, partner, joint venturer
or supplier of LIN to terminate such person’s relationship with LIN, in order to
be employed by or do business with a Person that Competes with the LIN Companies
or with any other entity that derives benefit from the production, marketing,
broadcasting or other distribution or syndication of products, services,
programs or other content that compete with products then produced or services,
programs or other content then being provided, marketed, broadcast, distributed
or syndicated by LIN or the feasibility for production of which LIN is then
actually studying or is preparing to market or is developing; provided, however,
that this Section 12 shall apply only within the geographic area set forth in
Schedule 12 hereto.
     13. Acknowledgment of Restrictive Covenants. Executive acknowledges that
the covenants specified in Sections 10, 11, 12, and 15 hereof (collectively, the
“Protective Provisions”) contain reasonable limitations as to time, geographic
area, and scope of activities to be restricted and that such promises do not
impose a greater restraint on Executive than is necessary to protect the
goodwill, Confidential Information, trade secrets, customer and employee
relations, and other legitimate business interests of the LIN Companies.
Executive

- 11 -



--------------------------------------------------------------------------------



 



also acknowledges and agrees that any violation of the covenants set forth in
the Protective Provisions would bestow an unfair competitive advantage upon any
Person, which might benefit from such violation, and would necessarily result in
substantial and irreparable damage and loss to the LIN Companies.
     14. No Inconsistent Obligation. In order to induce the LIN Companies to
enter into this Agreement, Executive represents and warrants to each of the LIN
Companies that neither the execution nor the performance of this Agreement by
Executive will violate or conflict in any way with any other agreement to which
Executive may be bound, or with any other duties imposed upon Executive by
corporate or other statutory or common law.
     15. Intellectual Property. Executive and the LIN Companies hereby covenant
and agree that all intellectual property of any kind, whether now or later
created, developed or produced, developed by Executive, whether directly or
indirectly, in connection with services rendered by Executive for or on behalf
of the LIN Companies, or from the use of premises or property owned, leased,
licensed or contracted for by the LIN Companies, both prior to and subsequent to
the date of this Agreement, or otherwise developed by Executive during the
Service Period which is in any way related to the Company’s business, as
conducted or proposed to be conducted, shall be the property of the Company.
Executive hereby assigns to the Company any and all rights and interests he now
has or may hereafter acquire in and to such intellectual property.
     16. Notice. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery when delivered by
hand, (b) on the date of transmission when sent by facsimile transmission during
normal business hours with telephone confirmation of receipt, (c) one day after
dispatch when sent by reputable overnight courier maintaining records of
receipt, or (d) three days after dispatch when sent by registered or certified
mail, postage prepaid, return receipt requested, all addressed as set forth on
Schedule 16 attached hereto or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.
     17. Injunctive Relief; Cumulative Rights. The parties agree that, without
limitation of the rights of the LIN Companies with respect to any other breach
of this Agreement, the harm to each of the LIN Companies arising from any breach
by Executive of the Protective Provisions could not adequately be compensated
for by monetary damages, and accordingly each of the LIN Companies shall, in
addition to any other remedies available to it at law or in equity, be entitled
to seek and, if so ordered by a court of competent jurisdiction, obtain,
preliminary and permanent injunctive relief against such breach. Executive
agrees that the various provisions of this Agreement shall be construed as
cumulative, and no one of them is exclusive of the other, or exclusive of any
rights allowed by law.
     18. Withholding. Anything in this Agreement to the contrary
notwithstanding, all payments required to be made by the Company hereunder to
Executive shall be subject to the withholding of such amounts relating to taxes
as the Company may reasonably determine it is legally required to withhold
pursuant to any applicable law or regulation. In lieu

- 12 -



--------------------------------------------------------------------------------



 



of withholding such amounts, in whole or in part, the Company may, in its sole
discretion, accept other provisions for payment of taxes and withholdings as
required by law, provided it is satisfied that all requirements of law affecting
its responsibilities to withhold have been satisfied.
     19. No Waiver. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and such officer or director as may be specifically
designated by the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of any similar or
dissimilar provision or condition at the same or at any prior or subsequent
time. Except where the context otherwise requires, wherever used the singular
shall include the plural, the plural the singular, the use of any gender shall
be applicable to all genders and the word “or” is used in the inclusive sense.
     20. Severability. If any covenant or provision hereof is determined to be
void or unenforceable in whole or in part, it shall not be deemed to affect or
impair the invalidity of any other covenant or provision, each of which is
hereby declared to be separate and distinct. If any provision of this Agreement
is so broad as to be unenforceable, such provision shall be interpreted to be
only so broad as is enforceable. If any provision of this Agreement is declared
invalid or unenforceable for any reason other than overbreadth, the offending
provision will be modified so as to maintain the essential benefits of the
bargain among the parties hereto to the maximum extent possible, consistent with
law and public policy.
     21. Amendment. No amendment, modification, waiver, termination or discharge
of any provision of this Agreement, or consent to any departure therefrom by
either party hereto, shall in any event be effective unless the same shall be in
writing, specifically identifying this Agreement and the provision intended to
be amended, modified, waived, terminated or discharged and signed by each of the
LIN Companies and Executive, and each such amendment, modification, waiver,
termination or discharge shall be effective only in the specific instance and
for the specific purpose for which it is given. No provision of this Agreement
shall be varied, contradicted or explained by any oral agreement, course of
dealing or performance or any other matter not set forth in an agreement in
writing and signed by each of the LIN Companies and Executive.
     22. Choice of Law and Forum. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Rhode Island. Employee
hereby (a) submits to personal jurisdiction in the State of Rhode Island for any
action arising out of or in connection with this Agreement; (b) waives any and
all personal rights under the laws of any state to object to jurisdiction within
the State of Rhode Island; and (c) agrees that for any cause of action arising
out of or in connection with this Agreement, venue is solely proper in any state
or federal court within Rhode Island.
     23. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY SUIT, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT.

- 13 -



--------------------------------------------------------------------------------



 



     24. Certain Definitions. The capitalized terms contained and used in this
Agreement which are defined below shall have the respective meanings ascribed to
them as follows:
          (a) “Change in Control” shall mean the occurrence of any of the
following events:
               (i) any sale, lease, exchange, or other transfer (in one
transaction or series of related transactions) of all or substantially all of
the assets of Parent to any Person or group of related Persons for purposes of
Section 13(d) of the Exchange Act, other than one or more members of the
Shareholder Group;
               (ii) a majority of the Board of Parent shall consist of Persons
who are not Continuing Directors;
               (iii) the acquisition by any Person or Group (other than (A) one
or more members of the Shareholder Group or (B) with respect to a transferee of
shares of Class C Common Stock, par value $0.01 per share, of Parent, (1) one or
more members of the Shareholder Group or (2) any Person approved by an
affirmative vote of no less than two-thirds of the disinterested members of the
Board of Parent) of the power, directly or indirectly, to vote or direct the
voting of securities having more than 50% of the ordinary voting power for the
election of directors of Parent;
               (iv) the acquisition by any Person or Group of shares of the
capital stock of Parent representing in the aggregate more than 40% of the
issued and outstanding shares of such capital stock and, as of the time of such
acquisition, no other Person or Group holds, in the aggregate, a greater number
of such shares of capital stock;
               (v) any sale, lease, exchange, or other transfer (in one
transaction or series of related transactions) of all or substantially all of
the assets of the Company to any Person or group of related Persons for purposes
of Section 13(d) of the Exchange Act, other than to (A) a wholly-owned
subsidiary of Parent or the Company or (B) one or more members of the
Shareholder Group; or
               (vi) Parent shall cease, whether directly or indirectly through
one or more wholly-owned subsidiaries, to have the power to vote or direct the
voting of securities having more than 50% of the ordinary voting power for the
election of directors of the Company.
          (b) “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the regulations or other guidelines of general applicability promulgated
thereunder.
          (c) “Continuing Directors” shall mean any Person who (i) was a member
of the Board of Parent on the Appointment Date, (ii) is thereafter nominated for
election or elected to the Board of Parent with the affirmative vote of a
majority of the Continuing Directors who are members of such Board of Parent at
the time of such nomination or election, or (iii) is a member of the Board of
Parent and also a member of the Shareholder Group.

- 14 -



--------------------------------------------------------------------------------



 



          (d) “Group” means any group of related Persons for purposes of Section
13(d) of the Securities Exchange Act of 1934, as amended.
          (e) “Manage” (or “Managing”) means with respect to the business or
operation of a television station, (i) the provision of management services,
(ii) the right to program, or select a substantial portion of the programming
of, such station, including through a local marketing agreement, time brokerage
agreement, joint sales agreement, shared services agreement, or other similar
agreements (collectively, a “Services Agreement”), or (iii) the sale of, or the
right to sell, the advertising of such station through a Services Agreement.
          (f) “Person” shall mean an individual, a corporation, limited
liability company, a partnership, an association, a trust or any other entity or
organization, including any other form of business entity or any government or
political subdivision or an agency or instrumentality thereof.
          (g) “Shareholder Group” shall mean HM Capital Partners, LLC, and any
Person controlling, controlled by or under common control with it.
     25. Interpretation. The headings in this Agreement are inserted for
convenience only and shall not constitute a part hereof. Except where the
context requires otherwise, whenever used in this Agreement, the singular
includes the plural, the plural includes the singular, the use of any gender is
applicable to all genders and the word “or” has the inclusive meaning
represented by the phrase “and/or.” The words “include” and “including” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.” A reference in
this Agreement to a Section, Paragraph, Exhibit or Schedule is to the referenced
Section, Paragraph, Exhibit or Schedule of this Agreement. The wording of this
Agreement shall be deemed to be the wording mutually chosen by the parties and
no rule of strict construction shall be applied against any party. Unless
expressly provided otherwise, all dollar figures in this Agreement are in the
currency of the United States of America.
     26. Survival. The expiration or termination of this Agreement shall not
relieve any party of any obligations that may have accrued hereunder prior to
such expiration or termination. The provisions of Sections 9, 10, 11, 12, 13,
15, 16, 17, 18, 19, and 20 shall survive the expiration or termination of this
Agreement except as otherwise specifically provided in such Sections.
     27. Assignment. The terms and provisions of this Agreement shall inure to
the benefit of and be binding upon the LIN Companies and each of its respective
successors and assigns. Notwithstanding the foregoing or anything to the
contrary contained herein, this Agreement may not be assigned by the LIN
Companies without Executive’s prior written consent unless the LIN Companies
retain joint and several liability with any of the LIN Companies’ assignee for
the financial obligations under this Agreement. This Agreement may not be
assigned, in whole or in part, by Executive without the written consent of each
of the LIN Companies.

- 15 -



--------------------------------------------------------------------------------



 



     28. Indemnification. At all times during and after the Service Period the
LIN Companies shall indemnify Executive pursuant to the terms and subject to the
conditions of the certificate of incorporation and bylaws, respectively, of each
of the LIN Companies, as such are in effect as of the Appointment Date.
Executive shall have the benefit of continuing directors’ and officers’
insurance coverage at levels no less favorable than those in effect from time to
time for members of the Board of Parent and the board of directors of the
Company and other members of the LIN Companies’ senior management.
     29. Termination of Prior Agreements. That certain Severance Compensation
Agreement, by and between Executive and the Company, dated as of February 27,
1997, as amended, be and it is hereby terminated effective as of the Appointment
Date.
     30. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. Each party hereto will
receive by delivery or by facsimile or other electronic transmission a duplicate
original of the Agreement executed by each party, and each party agrees that the
delivery of the Agreement by facsimile or other electronic transmission will be
deemed to be an original of the Agreement so transmitted.
     31. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written agreements, commitments or understandings
with respect to the matters provided for herein.
[The remainder of this page is intentionally blank; signature page follows.]

- 16 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first above written.

                  Executive:    
 
                /s/ Gregory M. Schmidt                   Gregory M. Schmidt    
 
                LIN TV Corp.    
 
           
 
  By:   /s/ Denise M. Parent    
 
                Name: Denise M. Parent         Title: Vice President General
Counsel and Secretary    
 
                LIN Television Corporation    
 
           
 
  By:   /s/ Denise M. Parent    
 
                Name: Denise M. Parent         Title: Vice President General
Counsel and Secretary    
 
           
 
  By:   /s/ Denise M. Parent    
 
           

[Signature Page to Employment Agreement





--------------------------------------------------------------------------------



 



Schedule 5 (b) (iii)

                                                                             
Under Budget     At     Over Budget  
Revenue (Percent of Budget)
    78.7 %     84.0 %     89.3 %     94.7 %   Budget       105.3 %     110.7 %  
  116.0 %     121.3 %
 
                                                     
 
                                                                       
Bonus Percentage
  Zero     25 %     33 %     67 %     100 %     125 %     150 %     175 %    
200 %
 
                                                                       
Potential Bonus Amount — Grid
    —     $ 32,813     $ 43,313     $ 87,938     $ 131,250     $ 164,063     $
196,875     $ 229,688     $ 262,500  
 
                                                                       
Potential Bonus Amount — Other
  $ 43,750     $ 43,750     $ 43,750     $ 43,750     $ 43,750     $ 43,750    
$ 43,750     $ 43,750     $ 43,750  
 
                                                                       
 
                                                     
Potential Bonus Total
  $ 43,750     $ 76,563     $ 87,063     $ 131,688     $ 175,000     $ 207,813  
  $ 240,625     $ 273,438     $ 306,250  
 
                                                     





--------------------------------------------------------------------------------



 



Schedule 12
Geographic Scope of Non-Solicitation
The geographic scope to which Section 12 shall apply shall be defined as all
markets in the United States of America.





--------------------------------------------------------------------------------



 



Schedule 16
Notices

     
If to Executive:
  To the address as shall most currently appear on the records of the Company
 
   
If to the LIN Companies:
  LIN Television Corporation
 
  4 Richmond Square, Suite 200
 
  Providence, RI 02906
 
  Attn: General Counsel
 
  Fax: (401) 454-2817





--------------------------------------------------------------------------------



 



Exhibit 9(a)(i)
Transition Severance Amount
For purposes of this Agreement, the “Transition Severance Amount” shall be a
lump sum amount equal to the sum of:

  (a)   an amount equal to three times (3x) the Executive’s Base Salary in
effect on the effective date of termination;     (b)   an amount equal to three
times (3x):

(1) the amount of the highest bonus compensation paid to the Executive with
respect to the last three complete fiscal years, and
(2) the contribution, if any, paid by the Company for the benefit of the
Executive to any 401(k) Plan in the last complete fiscal year,

  (c)   the present value, determined as of the effective date of termination,
of the sum of:

(1) all benefits which have accrued to the Executive but have not vested under
the LIN Television Corporation Retirement Plan (the “Retirement Plan”) as of the
effective date of termination, and
(2) all additional benefits which would have accrued to the Executive under the
Retirement Plan if the employee had continued to be employed by the Company on
the same terms the Executive was employed on as of the effective date of
termination from such date of termination to the date 12 months after the date
of termination.
For purposes of this Agreement, the present value of a future payment shall be
calculated by reference to the actuarial assumptions (including assumptions with
respect to interest rates) in use immediately prior to any Change in Control for
purposes of calculating actuarial equivalents under the Retirement Plan.

